DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 3 - examiner suggests amending ‘the interior carotid artery’ to --an interior carotid artery-- since an interior carotid artery has not been referenced previously in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the delivery wire" in lines 5-6 and “the flexible wire” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the fibers" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-8, & 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 11, & 15-18 of U.S. Patent No. 9,597,101 B2 to Galdonik et al. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 to Galdonik et al. discloses a method for the delivery of a clot engagement device within a cerebral artery, the method comprising: delivering the clot engagement device to a cerebral artery downstream from an interior carotid artery, wherein the clot engagement device comprises a fiber-based clot engagement element supported by a delivery wire, wherein the fiber-based clot engagement structure comprises flexible polymer fibers and a first attachment element extending around a circumference of the delivery wire wherein each fiber is secured at an end to the first attachment element wherein the delivering of the clot engagement device comprises: delivering a guidewire to access the cerebral artery, delivering a microcatheter over the guidewire to access the cerebral artery; retrieving the guidewire; and delivering the clot engagement device on the delivery wire through the microcatheter to access the cerebral artery; and advancing an actuation element comprising a push catheter over the delivery wire to engage the first attachment element and to deploy the fiber-based element to an extended configuration with the fibers forming a fiber mat and conforming to an inner perimeter of an artery, wherein the advancement of the actuation element is unconstrained over the delivery wire.  Since application claims 1 & 2 are anticipated by claim 1 to Galdonik et al., the claims are not patentably distinct.
Claim 2 to Galdonik et al. further discloses wherein the delivery wire is advance directly to access the cerebral artery.  Since application claim 3 is anticipated by claim 2 to Galdonik et al., the claims are not patentably distinct.
Claim 8 to Galdonik et al. further discloses wherein the first attachment element comprises a slide that can translate over the delivery wire wherein the other end of the fibers are unsecured or are attached to a second attachment element that can slide over the delivery wire. Since application claim 6 Is anticipated by claim 8 to Galdonik et al., the claims are not patentably distinct.
Claim 9 to Galdonik et al. further discloses wherein the fiber-based clot engagement element further comprises a second attachment element and wherein the other end of the fibers are secured in a bundle around the second attachment element.  Since application claim 7 is anticipated by claim 9 to Galdonik et al., the claims are not patentably distinct.
Claim 11 to Galdonik et al. discloses a method for the removal of a blood clot from a cerebral artery causing an acute stroke event, the method comprising: positioning a fiber-based clot engagement device comprising fibers inside the cerebral artery distal to the blood clot on a delivery wire; deploying the fiber-based clot engagement device to an extended configuration with at least a portion of the fibers extending outward relative to the delivery wire to conform to an inner perimeter of the cerebral artery; pulling the deployed clot engagement device towards an aspiration catheter positioned proximal to the deployed clot engagement device so the clot engagement device becomes engaged with the clot, wherein the fibers of the clot engagement device remain conforming to a changing inner perimeter of an artery and thereby remain engaging the clot during the pulling process, and applying aspiration through the aspiration catheter while drawing the clot into the aspiration catheter with proximal movement of the clot engagement device while the clot engagement structure remains in a deployed configuration.  Since application claim 8 is anticipated by claim 11 to Galdonik et al., the claims are not patentably distinct.
Claim 15 to Galdonik et al. further discloses deploying an occlusive balloon mounted near a distal end of the aspiration catheter to occlude carotid artery during aspiration. Since application claim 11 is anticipated by claim 15 to Galdonik et al., the claims are not patentably distinct.
Claim 16 to Galdonik et al. further discloses wherein the clot engagement device allows blood to pass through.  Since application claim 12 is anticipated by claim 16 to Galdonik et al., the claims are not patentably distinct.
Claim 17 to Galdonik et al. further discloses breaking the clot into fragments by pulling the aspiration catheter and the clot engagement device against each other during the aspiration.  Since application claim 13 is anticipated by claim 17 to Galdonik et al., the claims are not patentably distinct.
Claim 18 to Galdonik et al. further discloses wherein the deploying of the fiber based clot engagement device comprises sliding an actuation tool over the delivery wire to engage the fiber based clot engagement device, wherein the fiber-based clot engagement device comprises at least one bundle of unwoven fibers and a first attachment element extending around a circumference of the delivery wire wherein each fiber of the bundle is secured at one end to the first attachment element; wherein the actuation tool is configured to engage the bundle to transition the fibers to the extended configuration; wherein the first attachment element either comprises a slide that can translate over the delivery wire or an anchor that is secured at a fixed position around the circumference of the delivery wire; and wherein if the first attachment element has an anchor fixed to the delivery wire, the other end of the fibers are unsecured or are secured in a bundle at a second attachment element without fixed attachment to the actuation tool and wherein if the first attachment element comprises a slide that can translate over the delivery wire, the other end of the fibers.  Since application claim 14 is anticipated by claim 18 to Galdonik et al., the claims are not patentably distinct.
Allowable Subject Matter
Examiner notes that claim 6 is only rejected under Double Patenting (see above).  The prior art fails to meet all limitations of claim 6 since although the clot engagement device of Figs. 13-15 have fibers attached to the delivery wire 33 via a sliding member 32, the other end of the fibers in this embodiment are neither unsecured nor attached to a second attachment element that can slide over the wire 33.  Therefore, the prior art fails to disclose, teach, or suggest the limitations of claim 6.
Examiner notes that claims 8 and 11-14 are only rejected under Double Patenting (see above).  The closest prior art for the method claimed in claim 8 is found to be Engelson et al. (US Pat. No. 6,066,158) as modified by Brooks et al. (US Pat. No. 6,346,116 B1).  Engelson et al. disclose a similar method for removal of a blood clot from a cerebral artery (column 4, line 53 to column 5, line 12) having a clot engagement device configured to extend outward relative to a delivery wire and being pulled to engage a clot.  Brooks et al. teaches the use of aspiration to aspirate debris during a clot removal method (column 5, lines 21-34).  Engelson et al. fails to disclose, teach, or suggest wherein the clot engagement device comprises at least one bundle of unwoven fibers and Brooks et al. does not teach that the aspiration application is done while drawing the clot into the aspiration catheter with proximal movement of the clot engagement device.  Because both references as combined fail to disclose, teach, or suggest the full method as claimed, the claim is deemed allowable over the prior art.
Claims 9 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 8 is rejected under Double Patenting but is also considered allowable over the prior art - see above reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5 and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gilson et al. (US Pat. No. 6,645,224 B2).
Regarding claim 1, Gilson et al. disclose a method for the deployment of a clot engagement device within a cerebral artery, the method comprising: delivering the clot engagement device to a cerebral artery downstream from the interior carotid artery (column 1, lines 19-31 & column 11, lines 30-35), wherein the clot engagement device (Figs. 13-15) comprises a self-extending structure (Figs. 13-15), flexible polymer fibers 30 and a first attachment element 32 (Figs. 13-15) extending around a circumference of the delivery wire 33 (Figs. 13-15) wherein each fiber 30 is secured at an end to the first attachment element 34, wherein the delivering of the clot engagement device comprises retracting a microcatheter over the flexible wire 33 to release the clot engagement device that deploys to an extended configuration (column 4, lines 65-67; column 8, lines 65 to column 9, line 10; and column 11, lines 30-35) with the flexible polymer fibers 30 conforming to the inner perimeter of the cerebral artery and an unwoven fiber mat is formed (elements 30 when expanded are expanded to fit to an inner perimeter of an artery and they are considered to form an unwoven ‘fiber mat’ since they have no ‘free’ ends and thus are of one structure when expanded, which would qualify them as a mat).  
Regarding claim 2, Gilson et al. further disclose wherein the delivering of the clot engagement device further comprises: delivering a guidewire to access the cerebral artery; delivering a microcatheter over the guidewire to access the cerebral artery; retrieving the guidewire; delivering the clot engagement device on the flexible wire through the microcatheter to access the cerebral artery (column 4, lines 65-67; column 8, lines 65 to column 9, line 10; and column 11, lines 30-35).
Regarding claim 3, Gilson et al. further disclose wherein the flexible wire 33 is advanced directly to access the cerebral artery (column 1, lines 19-31 and column 11, lines 30-35).  
Regarding claim 4, Gilson et al. further discloses wherein the self-extending structure comprises struts 30 (Figs. 13-15).  
Regarding claim 5, Gilson et al. further discloses wherein the struts 30 comprise spring metal (column 5, lines 22-24).  
Regarding claim 7, Gilson et al. further discloses wherein the first attachment element 34 comprises an anchor that is secured at a fixed position around the circumference of the flexible wire 33 (Figs. 13-15; connection end 34 is fixed to 33) and wherein the other end of the fibers are attached to a second attachment element 32 (Figs/ 13-15) that can slide over the flexible wire 33 (Figs. 13-15).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 1, 2022